     Case 2:17-cv-00162-APG-EJY Document 51 Filed 03/11/21 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                               ***
 4   STEVEN TRANG, an individual,                          Case No.: 2:17-cv-00162-APG-EJY
 5                    Plaintiff,
                                                                        ORDER
 6            v.
 7   BANK OF GEORGE, a Domestic Corporation;
     and T. RYAN SULLIVAN, in his individual
 8   and professional capacity,
 9                    Defendants.
10

11           Pending before the Court is Plaintiff’s Notice of Disassociation of Counsel, which was

12   improperly docketed as a Motion to Withdraw as Attorney. ECF No. 50. Plaintiff’s Notice advises

13   the Court that Daven P. Cameron is no longer associated with the Lagomarsino Law firm. Id. at 1.

14   Lagomarsino Law and Andre M. Lagomarsino remain as counsel for Plaintiff in this matter. Id.

15           Accordingly,

16           IT IS HEREBY ORDERED that Daven P. Cameron shall be removed from the CM/ECF

17   service list in this action.

18           IT IS FURTHER ORDERED that Plaintiff’s Notice of Disassociation of Counsel (id.) is

19   DENIED otherwise as moot.

20

21
                                                ELAYNA J. YOUCHAH
22                                              UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                   1
